   Case 3:19-cv-02074-G Document 50 Filed 02/11/20                  Page 1 of 3 PageID 998



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  NATIONAL RIFLE ASSOCIATION OF                      §
  AMERICA,                                           §
                                                     §
          Plaintiff and Counter-Defendant            §
                                                     §
  and                                                §
                                                     §
  WAYNE LAPIERRE,                                    §
                                                     § Civil Action No. 3:19-cv-02074-G
          Third-Party Defendant,                     §
                                                     §
  v.                                                 §
                                                     §
  ACKERMAN MCQUEEN, INC.,                            §
                                                     §
          Defendant and Counter-Plaintiff,           §
                                                     §
  MERCURY GROUP, INC., HENRY
                                                     §
  MARTIN, WILLIAM WINKLER,
                                                     §
  MELANIE MONTGOMERY, and JESSE
                                                     §
  GREENBERG,
                                                     §
                                                     §
          Defendants.
                                                     §


        MOTION TO ENTER PROPOSED PROTECTIVE ORDER FOR NON-PARTIES

        Plaintiff National Rifle Association of America (the “NRA”) hereby files, through the

undersigned counsel, the instant Motion to Enter Proposed Protective Order For Non-Parties (the

“Order”) pursuant to Federal Rule of Civil Procedure 26(c). The NRA has issued several

subpoenas for the production of documents to non-parties in this case and anticipates taking

deposition testimony of some of those parties. One non-party, Performance Improvement Partners,

LLC (“PIP”), has indicated that it intends to comply with the subpoena issued to it and to produce

relevant and responsive documents, but also anticipates that disclosure of its materials and

discovery activity in this case are likely to involve the production of confidential, proprietary, or


                                                 1
   Case 3:19-cv-02074-G Document 50 Filed 02/11/20                 Page 2 of 3 PageID 999



private information for which special protection from public disclosure may be warranted. The

NRA acknowledges that the information produced by PIP could very well be of a confidential

nature and need protection from disclosure. Accordingly, the NRA and PIP have agreed to, and

the NRA petitions the Court to enter, the Order to allow PIP and other non-parties the ability to

designate discovery materials confidential, if appropriate. In addition, the NRA foresees that other

non-parties may need to avail themselves of the confidentiality protections provided by this Order,

if appropriate, and the Order authorizes them to do so. The Order further provides that counsel for

Defendants may obtain access to the materials produced by non-parties on the same terms and

conditions as set forth in the Order. Defendants have informed the NRA that they oppose entry of

this Order.

       WHEREFORE, for good cause shown in the instant Motion and proposed Order submitted

to the Court, the NRA as relief respectfully requests that the Court enter the Proposed Protective

Order For Non-Parties.




                                                 2
  Case 3:19-cv-02074-G Document 50 Filed 02/11/20                 Page 3 of 3 PageID 1000



Dated: February 11, 2020                             Respectfully submitted,

                                                     BREWER, ATTORNEYS &
                                                     COUNSELORS


                                                     By: /s/ Jason C. McKenney
                                                             Michael J. Collins
                                                             State Bar No. 00785493
                                                             mjc@brewerattorneys.com
                                                             Jason C. McKenney
                                                             State Bar No. 24070245
                                                             jcm@brewerattorneys.com

                                                     1717 Main Street, Suite 5900
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 653-4000
                                                     Facsimile: (214) 653-1015

                                                     ATTORNEYS FOR THE PLAINTIFF-
                                                     COUNTER-DEFENDANT NATIONAL
                                                     RIFLE ASSOCIATION OF AMERICA

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 11th day of

February 2020




                                             /s/ Jason McKenney
                                             Jason McKenney




                                                3

4834-2556-6130.2
2277-09
